DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 12-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4-5 and 12-13 recite the limitation "the neighborhood of the triangular mesh" in “ordering the specified number of entries of the neighborhood table according to an implicit traversal of the neighborhood of the triangular mesh”. Although this term is used in the specification, it appears to be used as “the neighborhood of the vertex”. For example [0086] “for a vertex of the plurality of vertices, the neighborhood manager 140 defines a neighborhood of the triangular mesh. The neighborhood of the triangular mesh includes a set of neighboring vertices. The set of neighboring vertices includes a subset of the plurality of vertices. The set of neighboring vertices is included in the neighboring vertices data 142.” Given the plain meaning "the neighborhood of the triangular mesh" would mean elements/mesh(s)/structures etc outside or surrounding the input 3D mesh. The specification or drawings are completely silent about  this particular features. In addition the invention is based on defining the neighborhood of a vertex  inside the mesh to find neighboring vertices inside the mesh, therefore purpose of traversing  "the neighborhood of the triangular mesh", searching outside or surrounding the input 3D mesh is not clear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-5 and 12-13 recite the limitation "the neighborhood of the triangular mesh" in “ordering the specified number of entries of the neighborhood table according to an implicit traversal of the neighborhood of the triangular mesh”.  There is insufficient antecedent basis for this limitation in the claim. In addition the definition, or intended scope of the claimed “the neighborhood of the triangular mesh” is not clear. Although this term is used in the specification, it appears to be used as “the neighborhood of the vertex”. For example [0086] “for a vertex of the plurality of vertices, the neighborhood manager 140 defines a neighborhood of the triangular mesh. The neighborhood of the triangular mesh includes a set of neighboring vertices. The set of neighboring vertices includes a subset of the plurality of vertices. The set of neighboring vertices is included in the neighboring vertices data 142.” In addition the invention is based on defining the neighborhood of a vertex  inside the mesh to find neighboring vertices inside the mesh, therefore purpose of traversing  "the neighborhood of the triangular mesh", searching outside or surrounding the input 3D mesh is not clear. 
For examination purpose, it is interpreted as “the neighborhood of the vertex”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 10-12, 15-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Touma et al (US 6167159 A).
RE claim 1, Touma teaches  A method, comprising: 
receiving, by processing circuitry of a computer configured to represent information related to a surface of a three-dimensional object, data representing a triangular mesh for the surface, the triangular mesh including a plurality of vertices (Fig 2, col 13 lines 5-11, table1 ), the data including a plurality of vertex parameter values, each of the plurality of vertex parameter values corresponding to a respective vertex of the plurality of vertices and including a respective primary attribute value and a respective secondary attribute value (col 3 line 61, col 2 lines 19-20, col 4 lines 66-67, the vertex position coordinates, degrees and normal); 
for a vertex of the plurality of vertices, defining, by the processing circuitry, a neighborhood of the vertex, the neighborhood of the vertex including a set of neighboring vertices, the set of neighboring vertices including a subset of the plurality of vertices (Fig 17, col 25 lines 35-40 wherein vertices u, v and w are defined as the neighborhood of vertex r); 
performing, by the processing circuitry, a prediction operation on vertex parameter values of the plurality of vertex parameter values corresponding to the vertices of the neighborhood to produce a predicted primary attribute value corresponding to the vertex, the prediction operation being derived based on a relationship between a primary attribute value of a vertex parameter value corresponding to a previous vertex of a previous triangular mesh and previous vertex parameter values corresponding to the vertices of the neighborhood of the previous vertex (Fig 17, col 6 lines 37-39 “the predicted value is calculated based on coordinates of a plurality of previous vertices in the consecutive order.”, col 25 lines 12-20, 35-44, wherein parameter value of r is based on the predicted values of the vertices u, v and w that are previously processed utilizing a corresponding neighborhood vertices. ); 
generating, by the processing circuitry, a residual array, an element of the residual array including a residual between the predicted primary attribute value corresponding to the vertex and the primary attribute value of the vertex parameter value corresponding to the vertex (col 6 lines 31-36, col 25 lines 12-20, 35-44); and 
performing, by the processing circuitry, an encoding operation on the residual array to produce an encoded residual array, the encoded residual array providing a compressed representation of the primary attribute values of the plurality of vertices of the triangular mesh (col 6 lines 45-50, col 26 lines 1-3).
RE claim 2, Touma teaches further comprising: generating a neighborhood table having a specified number of entries, each entry of the specified number of entries corresponding to a neighboring vertex of the set of neighboring vertices, each entry of the specified number of entries including a vertex parameter value corresponding to that neighboring vertex, and wherein the prediction operation is performed on the neighborhood table (Fig 17, col 25 lines 35-40 wherein the neighborhood table has 3 vertices to form a parallelogram with vertex r).
RE claim 4, Touma teaches, wherein generating the neighborhood table includes ordering the specified number of entries of the neighborhood table according to an implicit traversal of the neighborhood of the triangular mesh (col 13 lines 66-col 14 lines 10).
RE claim 6, Touma teaches, wherein the primary attribute value of a vertex parameter value of the plurality of vertex parameter values corresponding to a neighboring vertex of the set of neighboring vertices includes a position of that neighboring vertex and the predicted primary attribute value includes a predicted position of the vertex (col 25 lines 12-20, 35-44).
RE claim 7, Touma teaches, wherein the secondary attribute value of a vertex parameter value of the plurality of vertex parameter values corresponding to a neighboring vertex of the set of neighboring vertices includes a valence of the neighboring vertex (col 2 lines 18-21).
RE claim 8, Touma teaches, wherein the secondary attribute value of a vertex parameter value of the plurality of vertex parameter values corresponding to a neighboring vertex of the set of neighboring vertices includes a position of that neighboring vertex and the predicted primary attribute value includes a predicted position of the vertex (col 25 lines 12-20, 35-44 and col 2 lines 18-21, wherein the vertex is represented with the valency info with the ordering in the topology list).
Claims 10, 12 and 15 recite limitations similar in scope with limitations of claims 1, 4, 7 respectively and therefore rejected under the same rationale, wherein the steps of receiving data representing a residual between a primary attribute value corresponding to a vertex of a plurality of vertices of a triangular mesh of the surface and a predicted primary attribute value corresponding to the vertex; and adding the predicted primary attribute value to the residual to produce the primary attribute value corresponding to the vertex are equivalent and similar in scope to the step of generating the residual array as the predicted offset values list  taught in Touma col 6 lines 31-36, col 25 lines 12-20, 35-44).
In addition Touma teaches A computer program product comprising a nontransitory storage medium, the computer program product including code (Fig 1, col 12 lines 61-66 wherein the computer 20 or server 24 typically comprises the computer program product including code in order to provide the software/application). 
RE claim 11, Touma teaches, wherein performing the prediction operation includes using previously predicted values as primary attribute values (col 6 lines 37-39 “the predicted value is calculated based on coordinates of a plurality of previous vertices in the consecutive order.”)
RE claim 14, Touma teaches, wherein the primary attribute value of the vertex parameter value corresponding to a neighboring vertex of the set of neighboring vertices includes a normal of the surface at a corner corresponding to that neighboring vertex and the predicted primary attribute value includes a predicted normal of the surface in a vicinity of the vertex (col 4 lines 66-67).
Claims 16, 19-20 recite limitations similar in scope with limitations of claims 1, 6-7 respectively and therefore rejected under the same rationale. In addition Touma teaches An electronic apparatus configured to represent information related to a surface of a three-dimensional object, the electronic apparatus comprising: memory; and processing circuitry coupled to the memory (Fig 1, col 12 lines 61-66 wherein the computer 20 or server 24 typically comprises a memory; and processing circuitry coupled to the memory).
RE claim 17, Touma teaches, wherein the processing circuitry is further configured to: perform a quantization operation on the respective primary attribute value of each of the plurality of vertex parameter values (col 4 lines 44-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Touma et al, and further in view of van Beek et al (US 6047088 A).
RE claim 5, Touma is silent RE: wherein the implicit traversal of the neighborhood of the triangular mesh includes a breadth-first search. However van Beek  teaches in Fig 9 and Col 8 lines 56-61 to ensure that every triangle is visited exactly once and each node is visited at least once.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Touma a system and method wherein the implicit traversal of the neighborhood of the triangular mesh includes a breadth-first search, as suggested by van Beek, as this doesn’t change the overall operation of the system, and it could be used to perform the traversal efficiently such that every triangle is visited exactly once and each node is visited at least once and thereby increasing system effectiveness and user experience.
Claim 13 recites limitations similar in scope with limitations of claim 5 and therefore rejected under the same rationale.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Touma et al, and further in view of van Peterson (US 7342580 B1).
RE claim 18, Touma is silent RE: wherein the processing circuitry is further configured to: perform a quantization operation on the predicted primary attribute value. However Peterson  teaches in Col 6 lines 47-49 and claim 34.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Touma a system and method wherein the processing circuitry is further configured to: perform a quantization operation on the predicted primary attribute value, as suggested by Peterson, as this doesn’t change the overall operation of the system, and it could be used to further simplifying the predicted values by the quantization and thereby increasing system effectiveness and user experience.

Allowable Subject Matter
Claim 9  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No single or combination of prior art was found to teach the following subject mater in the claim:
performing, by the processing circuitry, a training operation on the neighborhood table and the primary attribute value of the vertex parameter value corresponding to the vertex to produce a prediction engine, the prediction engine being configured to perform prediction operations on other neighborhood tables to produce predictions of primary attribute values of vertex parameter values corresponding to vertices of other triangular meshes.
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No single or combination of prior art was found to teach the following subject mater in the claim:
wherein performing the prediction operation includes using a convolutional neural network with the neighborhood table as input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200151952 A1	THREE-DIMENSIONAL MESH DEFORMATION USING DEEP LEARNING NEURAL NETWORKS
US 20130114910 A1	METHOD FOR COMPRESSING/DECOMPRESSING A THREE-DIMENSIONAL MESH
US 20120188241 A1	APPARATUS AND METHOD FOR ENCODING THREE-DIMENSIONAL (3D) MESH, AND APPARATUS AND METHOD FOR DECODING 3D MESH
US 20120189220 A1	APPARATUS AND METHOD FOR DATA PROCESSING
US 20120075302 A1	METHOD FOR ENCODING/DECODING A 3D MESH MODEL THAT COMPRISES ONE OR MORE COMPONENTS
US 20110285708 A1	METHOD AND APPARATUS FOR ENCODING 3D MESH MODELS, AND METHOD AND APPARATUS FOR DECODING ENCODED 3D MESH MODELS
US 6262737 B1	3D mesh compression and coding
US 6169549 B1	Method and apparatus for providing continuous level of detail	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/Primary Examiner, Art Unit 2619